ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-038, concluding that as matter of final discipline pursuant to Rule 1:20-13(e), TODD C. SICKLINGER, formerly of PHILLIPSBURG, who was admitted to the bar of this State in 1998, and whose license to practice law was administratively revoked in New Jersey in 2013 pursuant to Rule 1:28-2(c), should be suspended from the practice of law for a period of three months, based on respondent’s 2010 conviction of lewdness, in violation of N.J.S.A. 2C:14-4(a), and years-long pattern of inappropriate sexual conduct, which conduct violates RPC 8.4(b)(commis-sion of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or S as a lawyer in other respects);
And the Disciplinary Review Board having further concluded that if respondent were readmitted to the New Jersey bar, and the term of suspension commence at that time, respondent should be required to submit proof to the Office of Attorney Ethics of his sobriety and fitness to practice law;
And good cause appearing;
*526It is ORDERED that if TODD C. SICKLINGER applies for readmission to the bar of this State, his readmission shall be withheld for a period of three months; and it is further
ORDERED that if respondent applies for readmission to the bar of this State, he shall submit to the Office of Attorney-Ethics proof of his sobriety and fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.